            Case 8:17-cv-03394-CBD Document 61 Filed 07/29/20 Page 1 of 2



                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ELIZABETH O’CONNOR,                             *
                         Plaintiff,
                                                *

                v.                              *
                                                        No. 8:17-cv-03394-CBD
                                                *
TIMOTHY K. CAMERON
                         Defendant.             *


      *        *        *      *       *    *       *      *     *      *      *      *

                                      JOINT STATUS REPORT

       The parties, by and through their undersigned attorneys, and pursuant to this Court’s

July 20, 2020 Order (ECF No. 60), provide the following status report, and state as follows:

       1.       On February 5, 2020, this Court lifted the stay of discovery following the

parties’ settlement conference before the Honorable Timothy J. Sullivan. (ECF No. 53)

       2.       In March 2020, the parties met and conferred regarding the outstanding

discovery disputes.

       3.       The parties have engaged in additional written discovery and will continue

to do so, consistent with the Court’s COVID-19 Pandemic Procedures Order.

       4.       Because written discovery is still ongoing, the parties propose that they

provide the Court with a schedule for conducting depositions, resolving any discovery

disputes, and setting the dates for the close of discovery and dispositive motions deadlines.

       5.          The parties will provide that schedule to the Court by August 28, 2020.
         Case 8:17-cv-03394-CBD Document 61 Filed 07/29/20 Page 2 of 2



                                          Respectfully submitted,


                                          BRIAN E. FROSH
                                          Attorney General of Maryland

/s/ Timothy P. Leahy                      /s/ Carl N. Zacarias
Timothy P. Leahy, Bar No. 15084           Carl N. Zacarias, Bar No. 28126
Patricia Cleary, Bar No. 14217            Kirstin Lustila, Bar No. 02103
Byrd & Byrd, LLC                          Assistant Attorneys General
14300 Gallant Fox Lane, Suite 120         Office of the Attorney General
Bowie, Maryland 20715                     80 Calvert Street, 4th Floor
(301) 464-7448 ext. 105                   Annapolis, Maryland 21401
(301) 805-5178 (fax)                      (410) 260-6139
tleahy@byrdandbyrd.com                    (410) 974-5926 (fax)
pcleary@byrdandbyrd.com                   czacarias@treasurer.state.md.us
                                          klustila@treasurer.state.md.us
Attorneys for Plaintiff Elizabeth
O’Connor                                  Attorneys for Defendant Timothy K.
                                          Cameron


Dated: July 29, 2020




                                      2
